Morse, J.
I concur in the reversal of this judgment on account of the errors noted by Mr. Justice Long, but I cannot concur in all that he has said in relation to the probable effect of the differences between the publication and the actual facts upon the minds of those reading the publication. And the effect of the false statements in such publication is for the jury to determine, and not the courts.
McGrath, J.
I think the court erred in refusing to instruct the jury as requested by counsel for defendant in his third request, but I think that the error in the admission of the testimony as to the treatment.of plaintiff by Windsor officers was cured by the court’s charge to the jury.